Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 10 January 1814
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson Jan. 10, 1814

I too my Dear Sister, have to address you from the Bed of Sickness— The wednesday night after I wrote to you last, I was waked with a shaking fit great distress at my vitals, which was succeeded by a regular Lung fever—I have had specimens of this fever twice before in the course of my Life, but nothing so severe as now—But through the goodness of an ever kind Providence, the Crisis formed the fifth & sixth days—I did not grow worse after that, but remained much the same for several days—It is three weeks to day since I was seized, & can now sit up two hours at a time, & last night slept considerable comfortable, for which mercy, O my Sister! how thankful should we be!—Having obtained mercy, we are continued in Life, I trust for some important purpose, either as it respects ourselves, or our fellow mortals—
Mr Peabody had been so unwell for several weeks that I had a fire in our room, he had not been able to dress himself for three weeks, but finding me so violently seized, he sprung up, almost as if nothing had ailed him, dressed himself—luckily I had arranged a mug of mullen Tea at the fire, & bottles of drops for miss Gilman, which he readily found, & gave me some—When the Dr came, he said my pulse was very full, & irregular—I perceived I had the distressing process of a fever to bear, if I lived which I considered very doubtful, my Lungs are naturally so weak—One of my watchers, would not let me sleep more than a few minutes at a time—poor creature thought I was dying, my sleep was so distressed—
When I was first taken sick my Sister, you cannot conceive how wretchedly glomy every thing seemed—The longest nights, coldest weather—Mr Peabody wanting himself a Nurse—no kind Sister near, with some Other melancholly circumstances, all crouded & depressed my mind,—though naturally firm, & cheerful—It has however pleased heaven to favour me with Friends, & I have had every thing comfortable for Sickness—Miss Gilman got me half dozen Lemons, Mr King brought Oranges, & Mr Jett, oranges, & Tamerinds, which I have found very servicable—we have wood enough, & Abby has had better health than ever, & been an excellent Nurse to me, & her Father—& Lydia, is faithful & spry as ever—Mercies should be ennumerated with Gratitude, I am sensible I have more than I deserve—more perhaps, than half my fellow creature enjoy—
Abby wrote last Tuesday mail to her Brother, I am sorry to find my dear good Son, so unwell—She would have written to you, but here heart was too full—And she thought it would distress you to know I was so sick—
I thank you for your letter yesterday, I want to hear as often as I can from my dear Sister—I am grieved to hear of Mrs Adams sickness—I pity her more than ever—the Stage is come
adieu—
E P—